ACCEPTED
                                                                                   03-14-00653-CR
                                                                                          4401298
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               3/6/2015 1:28:45 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                             No. 03-14-00653-CR

                                    In the                        FILED IN
                               Court of Appeals            3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                Third District             3/6/2015 1:28:45 PM
                                Austin, Texas                JEFFREY D. KYLE
                                                                   Clerk
                             The State of Texas,
                                  Appellant

                                   v.

                      Michael Christopher Yanez,
                               Appellee

               Appeal from the 147th Judicial District Court
                          Travis County, Texas
                   Cause Number D-1-DC-13-201573

                   State’s Motion to Dismiss Appeal


   To the Honorable Third Court of Appeals:

   Now comes the State of Texas and files this motion requesting that the

Court dismiss this appeal.

   The State initiated this appeal of a trial court order that suppressed

evidence. Recently, the prosecutor and the defendant reached a plea

agreement. Therefore, the State asks this court to dismiss the appeal,

pursuant to Tex. R. App. Proc. 42.2(a).




                                          1
   The State also respectfully asks this court to expedite issuance of the

mandate, based on the agreement of both parties, per Tex. R. App. Proc.

18.1(c).

                                  Prayer

   The State respectfully asks this Court to dismiss this appeal.


                             Respectfully submitted,

                                   Rosemary Lehmberg
                                   District Attorney
                                   Travis County




                                   Angie Creasy
                                   Assistant District Attorney
                                   State Bar No. 24043613
                                   P.O. Box 1748
                                   Austin, Texas 78767
                                   (512) 854-9400
                                   Fax (512) 854-4810
                                   Angie.Creasy@traviscountytx.gov
                                   AppellateTCDA@traviscountytx.gov




                                        2
                              Certifications

   I hereby certify that this motion contains 103 words. I further certify

that, on the 6th day of March, 2015, a true and correct copy of the foregoing

was served, by U.S. mail, electronic mail, facsimile, or through the

electronic filing manager, on the appellant’s attorney, Richard T. Jones,

Attorney at Law, 1302 West Avenue, Austin, Texas 78701.




                                                  Angie Creasy




                                       3